DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jenna Fortini on October 29, 2021.

The application has been amended as follows: 
1.    (Currently Amended) A method for performing a plurality of isoelectric focusing separations in parallel, the method comprising: 
a) providing a device comprising a planar substrate, wherein the planar substrate comprises a plurality of separation channels; 
b) introducing a sample comprising a mixture of analytes into at least two separation channels of the plurality of separation channels; 
c) controlling a voltage applied to the at least two separation channels to perform the plurality of isoelectric focusing separations to separate the mixture of analytes of the sample in the at least two separation channels; 
d) independently monitoring current of the at least two separation channels to determine a progress of the plurality of isoelectric focusing separations as the plurality of isoelectric focusing separations are performed in parallel; 

and wherein the first membrane-containing high voltage electrode fixture comprises: an electrode reservoir; 
a membrane; 
an inlet fluid channel comprising a first end and a second end; and 
an outlet fluid channel comprising a first end that is fluidically coupled to the second end of the inlet fluid channel, and a second end that is fluidically coupled to a separation channel, wherein the inlet fluid channel and the outlet fluid channel intersect with and are fluidically coupled to each other at a plane that defines or is parallel to a surface of the electrode reservoir; 
wherein the membrane is disposed within the electrode reservoir at or adjacent to the plane such that the membrane covers all or substantially all of an opening comprising an intersection of the inlet fluid channel and the outlet fluid channel; and 
wherein the membrane provides a high hydrodynamic resistance, low electrical resistance connection between [[the]]a high voltage electrode positioned within the electrode reservoir and a fluid contained within the inlet fluid channel and the outlet fluid channel.
5.    (Currently Amended) The method of claim 1, wherein the sample[[s]] introduced into each of the at least two separation channels [[are]]is the same, and a first set of experimental conditions is used to perform the isoelectric focusing separations in a first 
6.    (Currently Amended) The method of claim 1, wherein the sample[[s]] introduced into each of the at least two separation channels [[are]]is different for at least two subsets of the at least two separation channels and the same set of experimental conditions [[are]is used to perform the isoelectric focusing separations in each of the at least two separation channels.
11.    (Currently Amended) The method of claim 9, wherein the failure is detected by monitoring the current of at least one of the at least two separation channels at least one of the at least two separation channels
REASONS FOR ALLOWANCE
Claims 1, 3-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to method for performing a plurality of isoelectric focusing separations in parallel as instantly claimed.  The limitation “an outlet fluid channel comprising a first end that is fluidically coupled to the second end of the inlet fluid channel, and a second end that is fluidically coupled to a separation channel, wherein the inlet fluid channel and the outlet fluid channel intersect with and are fluidically coupled to each other at a plane that defines or is parallel to a surface of the electrode reservoir” in amended claim 1 is not obvious over the prior art.  The pertinent art, Gentalen (U.S. Patent Pub. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795